        Case 2:16-cv-00092-RWS Document 43 Filed 12/28/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                       GAINESVILLE DIVISION

NYDIA TISDALE,                             )
                                           )
             Plaintiff,                    )
                                           )     Case No. 2:16-cv-00092-RWS
      v.                                   )
                                           )
CAPTAIN HENRY ANTHONY                      )     JURY TRIAL DEMANDED
WOOTEN, in his individual capacity,        )
CORPORAL LAURA BISHOP, in her              )
individual capacity, CORPORAL              )
RUSSELL SMITH, in his individual           )
capacity,                                  )
                                           )
             Defendants.                   )

                            JOINT STATUS REPORT

      Plaintiff Nydia Tisdale (“Ms. Tisdale”) filed this action seeking relief

pursuant to 42 U.S.C. § 1983, alleging (among other claims) that Defendants

maliciously prosecuted and falsely arrested her, in violation of her rights under the

Fourth and Fourteenth Amendments to the United States Constitution.1 Defendants

moved to stay the case pending final disposition of criminal charges that were filed

against Ms. Tisdale relating to the same events that gave rise to those claims.2 Ms.




1
      Dkt. 1, ¶¶ 76-87, 104-111.
2
      Dkt. 20, passim.
        Case 2:16-cv-00092-RWS Document 43 Filed 12/28/20 Page 2 of 4




Tisdale did not oppose the stay.3 The Court granted Defendants’ motion and stayed

“all proceedings in this action . . . pending disposition of [the] criminal charges

against the Plaintiff that form the basis for the Complaint in this case.”4 In the same

Order, the Court instructed Ms. Tisdale to “notify the Court upon final disposition

of the criminal charges against her . . . .”5 On December 15, 2020 the Court

instructed the parties to file a status report regarding the matter.6

      There has not yet been a final disposition of one of the criminal charges

against Ms. Tisdale involving the events that gave rise to the claims she asserts in

this matter. Ms. Tisdale’s criminal trial concluded approximately three years ago.

She was acquitted of most of the charges against her, but the jury found her guilty

of a single count of misdemeanor obstruction of a law enforcement officer. Ms.

Tisdale filed an appeal from that conviction, based in part on the inconsistency of

the jury’s verdict. Ms. Tisdale’s appeal is currently pending before the Supreme

Court of Georgia, but that Court has not yet issued any decision on the appeal or

scheduled the case for argument. Thus, there has not yet been a complete and final

disposition of the criminal charges related to the claims Ms. Tisdale asserts in this



3
      Dkt. 22, passim
4
      Dkt. 23 at 1.
5
      Id.
6
      Dkt. 42.

                                            2
        Case 2:16-cv-00092-RWS Document 43 Filed 12/28/20 Page 3 of 4




case. As the Court previously ordered, Ms. Tisdale will notify the Court promptly

upon final disposition of all criminal charges filed against her.

      Respectfully submitted this 28th day of December, 2020.

/s/ Michael A. Caplan                         /s/ Terry E. Williams
Michael A. Caplan                             Terry E. Williams
(Ga. Bar No. 601039)                          Georgia Bar No. 764330
mcaplan@caplancobb.com                        WILLIAMS, MORRIS &
T. Brandon Waddell                            WAYMIRE LLC
(Ga. Bar No. 252639)                          Bldg 400, Suite A
bwaddell@caplancobb.com                       4330 South Lee Street
CAPLAN COBB LLP                               Buford, GA 30518
75 Fourteenth Street, NE, Suite 2750          678-541-0790
Atlanta, Georgia 30309                        678-431-0789
Tel: (404) 596-5610                           terry@wmwlaw.com
Fax: (404) 596-5604
                                              Counsel for Defendants
Gerald R. Weber, Jr.
(Ga. Bar No. 744878)
wgerryweber@gmail.com
LAW OFFICE OF GERALD
WEBER
P.O. Box 5391
Atlanta, Georgia 31107
Tel: (404) 522-0507
Fax: (404) 522-0507

Counsel for Plaintiff




                                          3
       Case 2:16-cv-00092-RWS Document 43 Filed 12/28/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

     I hereby certify that on this day, I caused the foregoing to be electronically

filed with the Clerk of Court using the CM/ECF system, which will send

notification of the filing to all counsel of record.

     This 28th day of December, 2020.

                                          /s/ Michael A. Caplan
                                          Michael A. Caplan
                                          (Ga. Bar No. 601039)
                                          mcaplan@caplancobb.com
                                          CAPLAN COBB LLP
                                          75 Fourteenth Street, NE, Suite 2750
                                          Atlanta, Georgia 30309
                                          Tel: (404) 596-5610
                                          Fax: (404) 596-5604

                                          Counsel for Plaintiff




                                           4
